144 U.S. 210 (1892)
MISSOURI ex rel. THE QUINCY, MISSOURI AND PACIFIC RAILROAD COMPANY
v.
HARRIS.
No. 256.
Supreme Court of United States.
Argued March 29, 1892.
Decided April 4, 1892.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
Mr. John P. Butler for plaintiff in error.
*211 Mr. A.W. Mullins for defendants in error. Mr. D.M. Wilson was with him on the brief.
THE CHIEF JUSTICE:
The writ of error is dismissed because no Federal question is involved, upon the authority, among other cases, of Railroad Co. v. Rock, 4 Wall. 177, 181; Lehigh Water Co. v. Easton, 121 U.S. 388; N.O. Water Works Co. v. Louisiana Sugar Refining Co., 125 U.S. 18, 30; and Railroad Co. v. Todd County, 142 U.S. 282.
Writ of error dismissed.